Citation Nr: 0518308	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1944.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Tiger Team, a special processing unit at the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board previously in July 2004 when 
it was remanded to provide the veteran a hearing before a 
Veterans Law Judge from the Board.

On May 24, 2005, a hearing was held in New York, New York, 
before Marjorie A. Auer, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.  At that hearing, the 
Board granted the veteran's motion to advance this case on 
the docket due to the veteran's advanced age.  38 C.F.R. § 
20.900(c)(2004).

In June 2005 the New York, New York, VARO transferred this 
case to the Board.


REMAND

This case is not ready for appellate review.  VA is required 
to obtain a medical opinion when such an opinion is necessary 
to make a decision on a claim.  A medical opinion is deemed 
"necessary" if the evidence of record includes competent 
evidence that the claimant has a current disability and that 
the disability may be associated with the claimant's military 
service but the case does not contain sufficient medical 
evidence for a decision to be made.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); see also 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, although the examiner at a November 
2002 VA ear disease examination opined that the veteran's 
current hearing loss and tinnitus disabilities were not 
related to the veteran's military service, the rationale for 
that medical opinion is insufficient, and a more complete 
medical opinion must be obtained.  Specifically, the examiner 
indicated that the veteran's claim folder had been reviewed 
and that there was no evidence of hearing loss at the time of 
the veteran's separation from service; however, the examiner 
did not address the veteran's complaint at a May 1946 VA 
examination that at times he could not hear so well.  The 
veteran seemed to indicate that the problems had persisted 
for two years, which would date his complaint to his military 
service.  The veteran should undergo an additional VA 
examination to determine whether the claimed disabilities 
were incurred in service or within a relevant presumptive 
period thereafter.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Provide a VA ear disease examination 
to the veteran to determine whether the 
veteran's current hearing loss or 
tinnitus is related to his military 
service or, in the case of his hearing 
loss, that was incurred in the one-year 
period thereafter.  (If the examiner who 
conducted the November 2002 VA ear 
disease examination of the veteran is 
available, a clarifying 
opinion/supplemental report by that 
examiner may be obtained in lieu of a new 
VA ear disease examination.  In that 
case, the examiner should state in any 
report whether a new examination is 
needed.)

The claims folder, including the 
veteran's service medical records showing 
treatment of the veteran in December 1942 
for acute catarrhal fever and in March 
1943 for sinusitis; the report of a May 
1946 VA examination at which the veteran 
complained that he, at times, could not 
hear so well and indicated that the 
problems had persisted for two years; the 
report of a July 1999 private audiologic 
evaluation; the reports of VA ear disease 
and audio examinations conducted in 
November 2002; and the testimony of the 
veteran and his spouse at a May 2005 
hearing, should be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

The examiner should express an opinion as 
to whether the veteran's current 
bilateral hearing loss is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
veteran's military service or that was 
incurred in the one-year period 
thereafter.  The veteran separated from 
military service in October 1944.

The examiner should also express an 
opinion as to whether the veteran's 
current tinnitus is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the veteran's military 
service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.  (The report of the 
November 2002 VA ear disease examination 
contains a medical opinion, but that 
opinion fails to address the significance 
of the veteran's complaints in May 1946.)

The veteran is competent to report his 
experiences, such as being exposed to 
loud noise, and readily observable 
symptoms, such as difficulty hearing or 
ringing in his ears; however, as a 
layperson, the veteran is not competent 
to provide a medical diagnosis or a 
medical nexus.

2.  If the diagnosis is not supported by 
the findings on the examination report or 
if the report does not contain sufficient 
detail, the RO or AMC must return the 
report to the examiner as inadequate for 
evaluation purposes as required by 
38 C.F.R. § 4.2.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

